



Exhibit 10.25


RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS PURSUANT TO THE
RAYTHEON 2019 STOCK PLAN


This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of
<Award Date> (the “Award Date”) is between Raytheon Company (the “Company”), and
<First Name, Middle Initial, Last Name>, a Non-Employee Director of the Company
(“you”).
1.Award of Units
The Company hereby awards you the number of restricted stock units (“Units”) set
forth below, with respect to its common stock, par value $0.01 per share (the
“Stock”), subject to the terms and conditions of the Raytheon 2019 Stock Plan
(the “Plan”) and the vesting and other provisions of this Agreement. Subject to
the provisions hereof, each Unit represents the right to receive one share of
Stock (a “Share”) pursuant to your Deferral Election as set forth in Section 4
below plus additional cash payments in lieu of dividends as described in Section
5 below.
Total Number of Restricted Units (the “Award”):
[ ] Units
Vesting Date:
The date specified in Section 2 below
Restriction Period:
The period between the Award Date and the Vesting Date



2.Vesting of Units
The Units granted to you under this Award shall vest on the date that is the
earlier of: (i) the date of the Raytheon Company Annual Meeting next following
the Award Date or (ii) the date you have a Termination of Service as a Director
of the Company (A) on account of death or (B) following a Change in Control.
3.Effect of Termination of Service
If during the Restriction Period you have a Termination of Service as a Director
of the Company for any reason other than as set forth in Section 2(ii) above,
you shall cease to be entitled to such Units or delivery of any Shares with
respect thereto and all rights in and to such Units and related Shares, as well
as cash in lieu of dividends as described in Section 5 below, shall be forfeited
immediately.
4.Issuance of Shares
The Shares subject to Units that vest shall be issued to you (or on your behalf)
in accordance with the terms and provisions of your Deferral Election. For
purposes of this Agreement, “Deferral Election” means, with reference to the
Units granted to you under this Award, the election filed by you with the
Company prior to the first day of the calendar year in which the Award Date
occurs (or prior to the date you were first elected as a Director), and pursuant
to which you elected to defer, in accordance with the applicable requirements of
Code Section 409A, the issuance of the Shares relating to such Units to a
specified date and/or event after the date such Units vest pursuant to Section 2
above.
5.Payment of Dividend Equivalents
Upon the vesting of Units pursuant to Section 2 above, you shall be entitled to
receive a cash payment in lieu of dividends on the number of Shares those Units
represent, if and to the extent that the Board has approved a dividend for all
Company shareholders during the Restriction Period. Such dividend equivalent
amount shall be a cash payment based upon the number of Units vesting hereunder
multiplied by each per share dividend approved by the Board during the
Restriction Period and shall be paid as soon as practicable after the Vesting
Date. For the period from the Vesting Date of the Units to the date of issuance
of the Shares those Units represent (the “Deferral Period”), you shall be
entitled to receive a cash payment in lieu of dividends on the number of Shares
those Units represent, if and to the extent that the Board has approved a
dividend for all Company shareholders during the Deferral Period applicable to
such Units. Such dividend equivalent amount shall be a cash payment based upon
the number of Units vested hereunder multiplied by the per share dividend
approved by the Board and shall be paid to you at the same time the dividend is
paid to the shareholders. You will not be entitled to any cash payment in lieu
of dividends relating to Units granted to you under this Award which are
forfeited prior to vesting.
6.Other Provisions
A.
No Rights as Shareholder. You shall not be considered a shareholder of the
Company with respect to the Units until Shares are issued to you in payment of
the Units. Therefore, you have no right to vote the Units or to receive
dividends with respect to such Units (although you may become entitled to
receive dividend equivalent amounts to the extent provided in Section 5 above).



1

--------------------------------------------------------------------------------







B.
Unsecured Creditor. Your Award is unfunded; if the Units granted to you under
this award vest pursuant to Section 2 above, you will be an unsecured creditor
of the Company with respect to the Company’s obligation to issue Shares pursuant
to your Deferral Election and this Agreement and with respect to any right to
receive dividend equivalent amounts pursuant to Section 5 above.



C.
No Rights to Continued Service. This Award shall not be deemed to create a
contract or other promise of continued service as a Director of the Company and
shall not in any way prohibit or restrict the ability of the Company or its
shareholders to terminate your service at any time in accordance with applicable
law.



D.
Restrictions on Transfer of Units. Until the vesting of any Units and the
delivery of Shares in payment therefor, Units (and the underlying Shares and the
right to receive dividend equivalents related thereto) may not be sold,
transferred, pledged, exchanged, hypothecated or disposed of by you and shall
not be subject to execution, attachment or similar process.



E.
Taxes. Taxes may be assessed and/or withheld, if, as and to the extent required
by law at applicable United States federal, state and/or other tax rates (under
the laws of the jurisdictions in which you reside or that may otherwise be
applicable to you) with respect to Units, issuance of Shares and payment of cash
in lieu of dividends.



F.
Plan. All terms and conditions of the Plan are incorporated herein by reference
and constitute an integral part hereof. Any capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Plan.



G.
Notices. Notices required or permitted hereunder shall be in writing and shall
be delivered personally or by mail, postage prepaid, addressed to Raytheon
Company, 870 Winter Street, Waltham, Massachusetts 02451, Attention: General
Counsel, and to you at your address as shown on the Company’s records. Your
acceptance of this Award constitutes your agreement to the terms of this
Agreement.



RAYTHEON COMPANY
       
   
By: ________________________    
Name:
Title:


2